Order entered December 4, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00560-CR

                        CLEZEL MONTAGUE MUGHNI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-75905-J

                                            ORDER
       Appellant’s December 1, 2015 second motion for extension of time to file appellant’s

brief is DENIED.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.    The trial court shall make appropriate findings and recommendations and

determine whether appellant desires to prosecute the appeal, whether appellant is indigent, or if

not indigent, whether retained counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If

the trial court cannot obtain appellant’s presence at the hearing, the trial court shall conduct the

hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi

1987, no pet.) (per curiam). If appellant is indigent, the trial court is ORDERED to take such
measures as may be necessary to assure effective representation, which may include appointment

of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                   /s/    LANA MYERS
                                                          JUSTICE